UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 09-1717


EUGENE PAUL HARRISON, a/k/a         Eugene    P.    Harrison,   a/k/a
Eugene Paul Harrison, Sr.,

                   Plaintiff – Appellant,

             v.

BINGO OLD SOLOMON KITCHEN; JAMES FELDER, Owner; ROCHELLE
HEYWARD, Manager,

                   Defendants – Appellees,

             and

JESSE FOSTER,

                   Defendant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Patrick Michael Duffy, District
Judge. (3:08-cv-02651-PMD)


Submitted:    October 15, 2009                Decided:   October 19, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene Paul Harrison, Appellant Pro Se.            James Felder; Rochelle
Heyward, Appellees Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Eugene     Paul   Harrison        appeals    the   district     court’s

order accepting the recommendation of the magistrate judge and

granting summary judgment to the Defendants in his civil action.

We   have    reviewed    the     record    and     find    no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      See Harrison v. Bingo Old Solomon Kitchen, No. 3:08-cv-

02651-PMD     (D.S.C.     June    19,     2009).      We    dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                           AFFIRMED




                                           2